department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-876-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject transfer of property this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent sub1 sub2 reit individual purchaser trustx trusty corpz facilities assets customers state a tl-n-876-99 country x date1 date2 date3 montha monthb monthc monthd year1 year2 year3 dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff m n issues whether parent’s transfer of built-in_gain property and individual’s transfer of built-in_loss_property to sub2 both transfers in exchange for stock of sub2 constituted a valid transaction under sec_351 whether sub2 sufficiently substantiated the basis in the built-in_loss assets received from individual conclusion the available facts suggest that there was no business_purpose for the transfers to sub2 accordingly those transfers would not qualify for nonrecognition under tl-n-876-99 sec_351 alternatively even if the transfers were subject_to sec_351 there are potential arguments under the court holding doctrine and sec_482 that would essentially tax sub2's gain as if the transfers had occurred there are insufficient facts to establish sub2's basis in the assets received from individual issue transfers to sub2 facts parent is engaged in developing and managing facilities parent derives substantially_all of its revenues from the management of facilities for customers in the united_states and abroad sub1 and sub2 are subsidiaries of parent sub1 was acquired in montha year3 and sub2 was acquired in monthb year3 in year1 parent formed reit a state a real_estate_investment_trust which completed an initial_public_offering on date1 reit was formed with the intention that it would qualify as a real_estate_investment_trust within the meaning of sec_856 the stated business strategy of reit was to own acquire and develop facilities that meet its investment criteria to expand the design capacity of its existing facilities and to lease all such facilities under long-term leases parent agreed to enter into transactions with reit for the sale_and_leaseback of n facilities in addition parent gave reit an option to acquire other existing and future acquired facilities as well as the right_of_first_refusal for reit to provide financing for future facilities developed by parent prior to the sale-leaseback transaction with reit parent and sub1 transferred the n facilities to sub2 in exchange for the voting common_stock of sub2 on date2 at the same time individual a country x resident transferred interests in m trusts to sub2 in exchange for dollar_figureaa cash and nonvoting preferred_stock with a fair_market_value of dollar_figureaa the available information indicates that the m trusts’ only assets comprised preferred_stock in corporations that purportedly owned leased assets individual’s basis in the trust interests was approximately dollar_figurebb on date1 sub2 sold the facilities received from parent and sub1 to reit and recognized a gain of approximately dollar_figurecc on the transaction on the same date reit leased the facilities to parent under long-term non-cancellable triple net leases that require parent to pay all operating_expenses taxes insurance and other costs on date3 sub2 sold the trust interests received from individual to purchaser for dollar_figuredd and recognized a loss of dollar_figureee on the sale law and analysis tl-n-876-99 a sec_351 sec_351 provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation under sec_1_351-1 and sec_368 the transferors are in control of the transferee corporation if immediately_after_the_transfer they own stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of share of all other classes of stock of such corporation the ownership interests of all transferors participating in a single transaction are aggregated to determine whether the control test is met if the transferor in a transaction subject_to sec_351 receives not only the transferee corporation's stock but also other_property or money boot sec_351 provides that the transferor shall recognize gain the amount of gain recognized however is limited to the amount of money received plus the fair_market_value of other_property received any loss to the transferor however is not recognized in contrast if sec_351 does not apply the transfer of property is a taxable_exchange under sec_1001 under sec_362 a corporation's basis in property acquired in a transaction to which sec_351 applies is the same as it would be in the hands of the transferor as relevant in this case the transferor’s basis in the transferee corporation’s stock is the same as its basis in the transferred property decreased by the amount of money received in addition to the statutory requirements of sec_351 courts have held that a transaction meeting the statutory elements of sec_351 still does not qualify for nonrecognition if it lacks a non-tax business_purpose see 688_fsupp_1129 n d tex aff’d on other issues 865_f2d_644 5th cir 714_f2d_977 9th cir opinions discussing other sec_351 issues often point out that the taxpayer had a valid business_purpose for the transaction in question see 490_f2d_1172 3d cir cert_denied 419_us_826 a thorough judicial exploration of the business_purpose doctrine_of sec_351 was undertaken in 688_fsupp_1129 n d tex aff’d on other issues 865_f2d_644 5th cir in caruth the taxpayer transferred stock in a closely_held_corporation to his wholly owned corporation four days before the closely_held_corporation declared a large dividend the government argued that the dividend should be recognized by the taxpayer because his transfer of the closely held stock to his wholly owned corporation had no business_purpose the taxpayer argued that sec_351 does not require a tl-n-876-99 business_purpose the court’s opinion traces the development of sec_351 and concludes that this provision is tied very closely to the corporate_reorganization provisions f 2d pincite0 on that basis the court reasoned that the principles applicable to reorganizations are equally valid for transfers of property to a controlled_corporation under sec_351 accordingly the caruth court held that the business_purpose doctrine_of 293_us_465 applies in the case of a transfer of property to a controlled_corporation the court further held that the taxpayer in that case established a business_purpose for the transfer to his controlled_corporation in stewart v commissioner tcmemo_1982_209 43_tcm_1119 aff’d 714_f2d_977 9th cir the taxpayer made several transfers of appreciated securities to a corporation that he controlled in exchange for the corporation’s stock in each such instance the corporation sold the securities on the date of transfer and distributed all but percent of the proceeds to the taxpayer or to businesses in which he held a substantial interest on these facts the tax_court held that the taxpayer should be taxable on the gain from the sales of the appreciated securities because he had not shown any valid business_purpose other than tax savings for the formalistic ‘transfer’ of his stocks in exchange for the corporation’s stock t c m pincite on appeal the ninth circuit affirmed finding no error in the tax court’s determination that the corporation was merely a conduit for the sale of the appreciated securities and agreeing that the taxpayer was not entitled to the benefits of sec_351 f 2d pincite similarly in kluener v commissioner tcmemo_1996_519 aff’d 154_f3d_630 6th cir the taxpayer decided to sell his thoroughbred horses in order to raise funds to meet certain loan obligations he first transferred the horses to his wholly owned corporation which then sold the horses at auction the corporation reported the sale of the horses on its tax_return but offset its loss carryover against the entire gain rather than use the proceeds for its own purposes the corporation held the funds in a separate_account for several months and then distributed the entire amount to the taxpayer who used the funds to make loan payments and loaned a portion back to the corporation the tax_court held that in substance the taxpayer sold the horses using the corporation as a conduit on appeal the although the caruth court asserted that both sec_351 and sec_368 have been subject_to the continuity_of_interest test f_supp pincite0 the service does not apply a continuity_of_interest or continuity of business_enterprise requirement for transfers under sec_351 see revrul_84_71 1984_1_cb_106 no continuity_of_interest requirement for sec_351 transaction revoking revrul_80_284 1980_2_cb_117 and revrul_80_285 1980_2_cb_119 however the control requirement will not be satisfied if the transferor has a binding contract to transfer the stock of the transferee corporation at the time it transfers the property to the corporation 65_tc_1025 tl-n-876-99 sixth circuit affirmed in discussing sec_351 the court_of_appeals summarized the application of the business_purpose requirement by noting that a shareholder’s transfer of property to his closely_held_corporation is not taxed if the transfer occurred for a valid non-tax business purposes but that the internal_revenue_code will tax a shareholder who transfers property solely to avoid taxes f 3d pincite in addition the court identified the standards that courts use to determine whether there is a business_purpose for a transfer c ourts consistently look to several factors to evaluate the existence of a valid non-tax business_purpose these factors include the following whether the transfer fulfilled its stated purpose the extent to which the transferor rather than the transferee benefitted from the transfer the extent to which the transferee needed the property the length of time between the transfer and subsequent events the number of such transfers the taxpayer’s expertise in tax matters and the transactions’ form courts also examine any explicit indicators of a taxpayer’s intent such as documents or negotiations that confirm or belie the existence of a pre-arranged plan f 3d pincite in the instant case the available facts strongly suggest that parent’s and sub1’s transfer of the facilities to sub2 and individual’s transfer of the built-in_loss trust interests to sub2 were for the purpose of avoiding tax on the gain from the sale of the facilities to reit sub2 sold the facilities only n days after it received them in a transaction that was arranged before the transfer occurred the trust interests received from individual had no relationship to the business of parent sub1 or sub2 and they were sold within the same tax_year at a loss that more than offset the gain recognized on the sale of the facilities to reit parent has offered three business purposes for the transfers to sub2 to save state and local_taxes to set up a financing subsidiary and to obtain individual’s services for consulting on international leasing transactions although these putative purposes may appear valid on the surface we have questions about each one the available information does not permit us to determine whether any of these reasons would constitute a legitimate business_purpose under sec_351 in this case if the transfers to sub2 lack a business_purpose the transfers would be treated as taxable sales under sec_1001 thus parent and sub1 would recognize gain on the facilities transferred to sub2 and individual would recognize any loss on the trust interests the gain_or_loss would be equal to the difference between the fair_market_value of the facilities and transferor’s basis in those assets sub2 would take a cost_basis in each of the assets received and would have no gain_or_loss on the subsequent disposition of the assets as a result the taxation of the built-in tl-n-876-99 gains and built-in losses would occur at the transferors’ levels rather than at sub2’s level and there would accordingly be no offset of loss against gain b court holding the facts of this case raise issues similar to those in 324_us_331 in court holding a corporation orally agreed to sell an apartment building its sole asset to an unrelated party before the agreement was reduced to writing the corporation canceled the transaction upon learning that it would incur a substantial tax_liability on gain from the sale of the building the day after canceling the sale the corporation declared a liquidating_distribution of the building to the corporation's two shareholders who then proceeded to sell the building to the same purchaser under substantially the same terms and conditions previously agreed to by the corporation the shareholders recognized gain on their receipt of the building in the liquidation but the corporation recognized no gain on the liquidating_distribution pursuant to applicable regulations permitting a corporation to distribute appreciated_property to its shareholders without recognition of any gain_or_loss because the shareholders took a stepped- up basis in the building they had no gain_or_loss on the sale the supreme court agreed with the tax_court that the corporation had not abandoned the sale negotiations notwithstanding the declaration of the liquidating dividend and transfer of legal_title of the building to the shareholders thus the supreme court held that the executed sale was in substance a sale by the corporation and that the gain on the sale should be attributed to the corporation u s pincite in reaching this result the court stated the following general principles the incidence of taxation depends upon the substance of a transaction the tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transaction must be viewed as a whole and each step from the commencement of negotiations to the consummation of the sale is relevant a sale by one person cannot be transformed for tax purposes into a sale by another by using the latter as a conduit through which to pass title footnote omitted to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress u s pincite tl-n-876-99 the court subsequently clarified its court holding decision in 338_us_451 the facts in cumberland involve a closely_held_corporation engaged in the generation and distribution of electric power the shareholders offered to sell the stock of the corporation to a local cooperative that distributed lower cost hydroelectric power generated by the tennessee valley authority the cooperative refused to buy the stock of the corporation but countered with an offer to buy the corporation’s transmission and distribution equipment the corporation rejected the offer because of the capital_gains_tax it would incur on the sale the shareholders however offered to acquire the equipment from the corporation and then sell it to the cooperative the cooperative accepted and the corporation distributed the transmission and distribution equipment to the shareholders sold its other assets and dissolved the shareholders then sold the equipment to the cooperative giving deference to the trial court’s finding that the sale in question was made by the shareholders rather than the corporation the court affirmed the lower court’s holding that the sale was not attributable to the corporation even though the shareholders had structured the transaction to avoid payment of the corporate capital_gains_tax u s pincite whatever the motive and however relevant it may be in determining whether the transaction was real or a sham sales of physical properties by shareholders following a genuine liquidation distribution cannot be attributed to the corporation for tax purposes u s pincite the court holding decision supports applying substance over form in determining the identity of the seller for tax purposes in cumberland the court explained its holding in court holding as an approval of the action of the tax_court in looking beyond the papers executed by the corporation and shareholders in order to determine whether the sale there had actually been made by the corporation 338_us_454 n the principle that emerges from the court holding and cumberland decisions is that no matter who the selling party is in form the party negotiating the sale is treated as the seller for tax purposes in the instant case the available information indicates that parent negotiated an agreement to sell the facilities to reit before the facilities were transferred to sub2 under the principles of court holding and cumberland discussed above parent and sub1 would be treated as the sellers of the facilities notwithstanding their use of sub2 as a conduit to transfer title to reit as a result parent and sub1 rather than sub2 would recognize the gain on the sale of the facilities b sec_482 if the transfers to sub2 are determined to satisfy the requirements of sec_351 there may be an argument under sec_482 that the gains recognized by sub2 on the sale of the facilities to reit should be allocated to parent and sub1 tl-n-876-99 sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations the sec_482 regulations define control to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1 see also isse koch company inc v commissioner 1_bta_624 acq 1925_1_cb_2 control not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue sec_1_482-1 accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests in the instant case parent and sub1 together hold control of sub2 inasmuch as they own all of sub2’s voting common_stock accordingly the control requirement is clearly satisfied sec_482 may apply in nonrecognition transactions to prevent the avoidance of taxes or clearly reflect income for example if sec_482 is applicable the service may allocate income and deductions attributable to an entity’s disposition of built-in-loss and gain property which it acquired in a nonrecognition_transaction to the contributing shareholder or partner see sec_1_482-1 137_f2d_600 3d cir aff’g 46_bta_562 cert_denied 320_us_794 643_f2d_747 cl_ct on remand cl_ct aff'd without opinion 732_f2d_168 fed cir 556_f2d_889 8th cir aff'g a f t r 2d d minn 811_f2d_543 the preferred_stock owned by individual has no voting power tl-n-876-99 10th cir aff’g 82_tc_830 80_tc_34 aff’d in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 see also 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir restricting sec_482's application to nonrecognition transactions in cases of tax_avoidance as previously discussed there appears to have been a tax-avoidance purpose underlying the transfers of the facilities to sub2 purported by parent to qualify under sec_351 in order to be able to offset the gain from the planned sale of the facilities to reit against the loss from sale of the trust interests contributed by individual under the facts of this case the gain recognized by sub2 on the sale of the facilities may be allocated to parent and sub1 the transferors in the sec_351 transaction thereby eliminating the offset of any loss attributable to the sale of the trust interests received from individual case development hazards and other considerations tl-n-876-99 tl-n-876-99 issue sub2’s basis in assets received from individual facts the available information concerning the trust interests that individual transferred to sub2 is sketchy it appears that the trust interests are part of a complex leasing transaction involving multiple transfers individual held an interest in trusty which apparently purchased certain assets from trustx in monthc year2 and then leased the equipment back to trustx in monthd year2 trusty transferred its interest in the assets to corpz in exchange for n shares of dollar_figureff par_value preferred_stock analysis tax_court has determined that similar sale-leaseback transactions lacked economic_substance and should be disregarded see eg estate of strober v commissioner tcmemo_1992_350 63_tcm_3158 we cannot determine from the available information whether the transactions at issue here had economic_substance or what basis individual had in the trust interests transferred to sub2 accordingly we recommend further development of the facts concerning the underlying transactions case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel field service by steven j hankin special counsel corporate field service division cc assistant regional_counsel lc
